DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-11 and species group A-i and species group B-ii, in the reply filed on 8 November 2021 is acknowledged.  Claims 6, 7 and 12-16 are withdrawn as being drawn to non-elected inventions and claims 1-5 and 8-11 are examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US 2017/0052182) in view of Modawar et al. (US 2012/0153250).
Black et al. teach a sensor device comprising: a plurality of electrical contacts (subarrays of functionalized nanowires are electrically isolated and individually electrically accessible which indicates the presence of a plurality of electrical contacts, par. 13, 15 and 48), p type dopants and n type dopants (par. 12 and 82), further comprising a bulk region (substrate 904, Fig. 9, par. 80 is formed from 1002 and 1004, Fig. 10, par. 82, the substrate is seen as the claimed bulk region, Fig. 10; par.) and nanowires in a nanowire array which contact the bulk region (nanowire array, 902, Fig. 1), wherein all the nanowires in the array have one predominant type of dopant (individual wires are doped as n-type material, par. 12) and at least a portion of the bulk region also comprises that predominant type of dopant (base, 1002, which is part of the substrate is doped with a first type of doping, Fig. 10, par. 82; the first type of doping is the same type as the nanowire, par. 12) and the rest of the bulk region has the other type of dopant (p-type wafer is provided and is different from the n-type dopant in the nanowire and base, par. 12; wafer is seen as 1004 which is the rest of the bulk region as illustrated in Fig. 10), wherein a surface of the bulk region lies substantially along a plane and the nanowires are aligned normal to that plane (silicon nanowires vertical to the substrate surface plane, which is normal to the plane, wherein the substrate is seen as the bulk region, par. 80) and wherein the sensor device is functionalized to have modified electrical properties when proteins are present (nanowires are functionalized 
Black et al. is silent with respect to a heaviest doped region being not in the nanowire array, but in the bulk region.
Modawar et al. teach a sensor device comprising an array of nanowires having one predominant type of dopant and at least a portion of a bulk region also comprises that predominant type of dopant and the rest of the bulk region has the other type of dopant with the predominant type being either p-type or n-type and the other type being either n-type or p-type, respectively (bulk n-type doping with p-type doping on the front junction surface or bulk p-type doping with n-type doping on the front junction surface and being the same as the nanowires, par. 50), wherein a surface of the bulk region lies substantially along a plane and the nanowires are aligned normal to that plane (par. 50) and a heaviest doped region is not in the nanowire array, but in the bulk region (par. 22 and 50), wherein the nanowires are p-type doped (par. 33) to a level of less than 1e17/cm3 or 1e18/cm3 (par. 66) and the back-side of a wafer is more heavily n-type doped (par. 50), in order to optimize internal quantum efficiency (par. 13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the sensor device of Black et al., a heaviest doped region not in the nanowire array, but in the bulk region, the nanowires being p-type doped and a backside of the wafer being more heavily n-typed doped and the level of nanowire doping as taught by Modawar et al., in order to increase diffusion toward the bulk and increase device efficiency (Modawar, par. 65).
It would have also been obvious to one having ordinary skill in the art before the 
	One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Black and Modawar are similarly drawn to devices having a bulk semiconductor with nanowires oriented vertically thereon with a p-n junction in the bulk region.
With respect to claim 2, Black et al. teach the bulk region and the nanowires are made of silicon (par. 49, 53, 54 and 81).
With respect to claim 3, Black et al. teach a junction between the n- and the p-regions occurs on the side of the substrate opposite to that of the nanowire array (p-n junction, 1006, is interposed between the layers of the substrate which is not in contact with the nanowire array and therefore considered on the side of the substrate opposite to that of the nanowire array, par. 82, Fig. 10).
With respect to claim 5, Black et al. is silent with respect to the level of doping of the nanowires.
3 or 1e18/cm3 (par. 66), but fail to specifically teach the nanowires doped to a level of 1017/cm3.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include as the doping level of the nanowires in Black et al., p-type doped nanowires to a level of less than 1e17/cm3 or 1e18/cm3 as taught by Modawar et al., in order to provide good contact resistance (Modawar, par. 66).  Modawar et al. do not specifically teach doping nanowires to a level of 1017/cm3.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 5 are for any particular purpose or solve any stated problem, and the prior art teaches that the level of nanowire dopant may be varied depending on the desired difference between the nanowire doping and the bulk semiconductor doping for increased device efficiency.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed 
With respect to claims 8 and 10, Black et al. teach the device functionalized with antibodies that selectively attach a protein of interest (par. 13, 74 and 79) and subsections created on the sensor that are functionalized to detect different proteins of interest (par. 69 and 81).
	With respect to claims 9 and 11, Black et al. teach the proteins of interest are host cell proteins (target proteins CA125 and CA19.9 are host cell proteins, par. 79).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MELANIE BROWN/           Primary Examiner, Art Unit 1641